Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 1
                                                               1 of
                                                                 of 56
                                                                    56




                                FOR PUBLICATION

             UNITED STATES COURT OF APPEALS
                  FOR THE NINTH CIRCUIT


          FMC CORPORATION,                              Nos. 17-35840
                  Plaintiff-Appellant/                       17-35865
                     Cross-Appellee,
                                                           D.C. No.
                           v.                        4:14-cv-00489-BLW

          SHOSHONE-BANNOCK
          TRIBES,                                           OPINION
                  Defendant-Appellee/
                     Cross-Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                      Argued and Submitted May 17, 2019
                             Seattle, Washington

                                Filed November 15, 2019

          Before: Michael Daly Hawkins and William A. Fletcher,
            Circuit Judges, and David C. Bury,* District Judge.

                          Opinion by Judge W. Fletcher


             *
               The Honorable David C. Bury, United States District Judge for the
         District of Arizona, sitting by designation.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 2
                                                               2 of
                                                                 of 56
                                                                    56




         2        FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                                    SUMMARY**


                             Tribal Court Jurisdiction

             The panel affirmed the district court’s judgment enforcing
         a judgment of the Shoshone-Bannock Tribal Court of
         Appeals, which ruled that FMC Corporation must pay an
         annual use permit fee for storage of hazardous waste on fee
         lands within the Shoshone-Bannock Fort Hall Reservation, as
         required under a consent decree settling a prior suit brought
         against FMC by the Environmental Protection Agency under
         the Resource Conservation and Recovery Act.

              The panel held that the tribal court had regulatory and
         adjudicatory jurisdiction over the Shoshone-Bannock Tribes’
         suit against FMC under two “Montana exceptions.” Under
         the first exception, a tribe may regulate the activities of
         nonmembers who enter into consensual relationships with the
         tribe or its members. Under the second Montana exception,
         a tribe retains inherent power to exercise civil authority over
         the conduct of non-Indians on fee lands within its reservation
         when that conduct threatens or has some direct effect on the
         political integrity, the economic security, or the health or
         welfare of the tribe. The panel held that, under the first
         Montana exception, the Tribes had regulatory jurisdiction to
         impose the permit fees because FMC entered into a
         consensual relationship when it signed a permit agreement
         with the Tribes. The panel held that FMC’s conduct of
         storing hazardous waste on its fee lands within the reservation
         fell within the second Montana exception. The panel held

             **
               This summary constitutes no part of the opinion of the court. It has
         been prepared by court staff for the convenience of the reader.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 3
                                                               3 of
                                                                 of 56
                                                                    56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                   3

         that the district court erred in refusing, as a matter of comity,
         to enforce the judgment of the Tribal Court of Appeals under
         the second exception. The panel held that, in addition to
         regulatory jurisdiction, the Tribes had adjudicatory
         jurisdiction.

             The panel also held that the Tribal Court of Appeals did
         not deny FMC due process through a lack of impartiality.


                                  COUNSEL

         Gregory G. Garre (argued), Elana Nightingale Dawson, and
         Genevieve P. Hoffman, Latham & Watkins LLP,
         Washington, D.C.; Ralph H. Palumbo, Yarmuth Wilsdon
         PLLC, Seattle, Washington; Lee Radford, Parsons Behle &
         Latimer, Idaho Falls, Idaho; Maureen L. Mitchell, Fox
         Rothschild LLP, Seattle, Washington; for Plaintiff-
         Appellant/Cross-Appellee.

         Douglas B. L. Endreson (argued) and Frank S. Holleman,
         Sonosky Chambers Sachse Endreson & Perry LLP,
         Washington, D.C.; William F. Bacon, Shoshone-Bannock
         Tribes, Fort Hall, Idaho; Paul C. Echo Hawk, Echo Hawk
         Law Office, Pocatello, Idaho; for Defendant-Appellee/Cross-
         Appellant.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 4
                                                               4 of
                                                                 of 56
                                                                    56




         4      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                                 OPINION

         W. FLETCHER, Circuit Judge:

             For over 50 years, FMC Corporation (“FMC”) operated
         an elemental phosphorus plant on fee land within the
         Shoshone-Bannock Fort Hall Reservation (“Reservation”) in
         Idaho. FMC’s operations produced approximately 22 million
         tons of hazardous waste that is currently stored on the
         Reservation. The waste is radioactive, carcinogenic, and
         poisonous.

             In 1990, the U.S. Environmental Protection Agency
         (“EPA”) declared FMC’s plant and storage area, together
         with an adjoining off-reservation plant owned by J.R.
         Simplot, a Superfund Site under the Comprehensive
         Environmental Response, Compensation and Liability Act
         (“CERCLA”). In 1997, the EPA further charged FMC with
         violating the Resource Conservation and Recovery Act
         (“RCRA”). A Consent Decree settling the RCRA suit
         required FMC to obtain permits from the Shoshone-Bannock
         Tribes (“the Tribes”). FMC and the Tribes negotiated an
         agreement under which FMC agreed to pay $1.5 million per
         year for a tribal use permit allowing storage of hazardous
         waste. FMC paid the annual use permit fee from 1998 to
         2001 but refused to pay the fee in 2002 after ceasing active
         plant operations. FMC has continued to store the hazardous
         waste on the Reservation despite its failure to pay the use
         permit fee.

             The Tribes sued FMC in Tribal Court, seeking inter alia
         payment of the annual $1.5 million use permit fee for waste
         storage. Under Montana v. United States, 450 U.S. 544
         (1981), there are two potentially relevant bases for tribal
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 5
                                                               5 of
                                                                 of 56
                                                                    56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 5

         jurisdiction in this case—two of the three so-called “Montana
         exceptions.” First, “[a] tribe may regulate, through taxation,
         licensing, or other means, the activities of nonmembers who
         enter consensual relationships with the tribe or its members,
         through commercial dealing, contracts, leases, or other
         arrangements.” Id. at 565. Second, “[a] tribe may also retain
         inherent power to exercise civil authority over the conduct of
         non-Indians on fee lands within its reservation when that
         conduct threatens or has some direct effect on the political
         integrity, the economic security, or the health or welfare of
         the tribe.” Id. at 566. After years of litigation, the Tribal
         Court of Appeals held in 2014 that the Tribes have regulatory
         and adjudicatory jurisdiction over FMC under both Montana
         exceptions. The court held that FMC owed $19.5 million in
         unpaid use permit fees for hazardous waste storage from 2002
         to 2014, and $1.5 million in annual fees going forward.

             After the decision of the Tribal Court of Appeals, FMC
         sued the Tribes in federal district court. FMC argued that the
         Tribes did not have jurisdiction under either of the Montana
         exceptions; that the Tribal Court of Appeals denied FMC due
         process because two judges on the Tribal Court of Appeals
         were biased against FMC; and that the judgment by the Tribal
         Court of Appeals was unenforceable.              The Tribes
         counterclaimed, seeking an order recognizing and enforcing
         the judgment of the Tribal Court of Appeals. The district
         court held that the Tribes had regulatory and adjudicatory
         jurisdiction under both Montana exceptions, that the Tribal
         Court of Appeals had not denied FMC due process, and that
         the Tribal Court of Appeals’ judgment was entitled to comity,
         and was therefore enforceable, under the first but not the
         second Montana exception.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 6
                                                               6 of
                                                                 of 56
                                                                    56




         6       FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             FMC appeals the district court’s judgment in favor of the
         Tribes. The Tribes cross-appeal the district court’s decision
         that the Tribal Court of Appeals’ judgment is not enforceable
         under the second Montana exception.

             We affirm the judgment of the district court. We hold
         that the judgment of the Tribal Court of Appeals is
         enforceable under both Montana exceptions.

                    I. Factual and Procedural Background

             The Shoshone-Bannock Tribes are a federally recognized
         Indian tribe comprising the eastern and western bands of the
         Northern Shoshone and the Bannock, or Northern Paiute,
         bands.     The Tribes are organized under the Indian
         Reorganization Act of 1934, 25 U.S.C. §§ 5101 et seq., and
         are governed by the Fort Hall Business Council, a legislative
         body consisting of seven elected members.
         Shoshone-Bannock Tribes, Tribal Government,
         http://www2.sbtribes.com/government (last visited Sept. 19,
         2019). The ancestral lands of the Tribes included land in
         present-day Idaho, Oregon, Nevada, Utah, Wyoming,
         Montana, and parts of Canada. See Shoshone-Bannock
         Tribes, http://www2.sbtribes.com/about (last visited Sept. 19,
         2019). Pursuant to the Fort Bridger Treaty of 1868, 15 Stat.
         673, and related executive orders, the Tribes today have
         sovereign authority over the Fort Hall Reservation. The Fort
         Hall Reservation originally encompassed approximately
         1.8 million acres, or 2,800 square miles. See id. The
         Reservation now encompasses approximately 544,000 acres,
         or 840 square miles, in what is now southeastern Idaho.
         Ninety-seven percent of the Reservation is tribal land or land
         held in trust by the United States for the benefit of the Tribes
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 7
                                                               7 of
                                                                 of 56
                                                                    56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 7

         and their members. Approximately three percent of the
         Reservation is fee land owned by non-members.

         A. FMC’s Phosphorus Plant, Consent Decree, and Permit
                                Fees

             From 1949 to 2001, FMC Corporation and its
         predecessors owned and operated an elemental phosphorus
         production plant occupying 1,450 acres. Virtually all of the
         property is fee land on the Fort Hall Reservation. FMC’s
         plant was the largest elemental phosphorus plant in the world.
         FMC Idaho, Plant History, http://fmcidaho.com/plant-history
         (last visited Sept. 19, 2019). For most of its operation, FMC
         obtained or mined raw materials for its plant from tribal and
         allottee lands on the Reservation. See, e.g., id.

             Hazardous waste from the plant’s 52 years of operation
         contaminates FMC’s land on the Reservation. Approximately
         22 million tons of hazardous waste are stored in waste storage
         ponds on the site. Some storage ponds are capped. Some are
         not. Some ponds are lined. Some are not. Phosphorus,
         arsenic, and other hazardous materials contaminate an
         additional 1 million tons of loose soil and groundwater
         throughout the site. Millions of tons of slag containing
         radioactive materials contaminate the site. Somewhere
         between twenty one and thirty railroad tanker cars containing
         toxic phosphorous sludge are buried on the property. There
         is no lining underneath the tanker cars and no cap above
         them. As will be described in greater detail below, the
         hazardous waste in the storage ponds, tanker cars, soil,
         groundwater, and air at the site is radioactive, carcinogenic,
         and poisonous.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 8
                                                               8 of
                                                                 of 56
                                                                    56




         8      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             In 1990, EPA declared the FMC plant, as well as an
         adjoining off-reservation plant owned by a different
         company, J.R. Simplot, as a National Priority List
         Superfund Site—the “Eastern Michaud Flats” site—under
         CERCLA. See 55 Fed. Reg. 35502, 35507. The National
         Priorities List is a list of the nation’s “worst hazardous
         waste sites.”        EPA, Superfund Cleanup Process,
         https://www.epa.gov/superfund/superfund-cleanup-process
         (last visited Sept. 19, 2019).

             In 1997, EPA charged FMC with violating RCRA.
         RCRA regulates the disposal of solid and hazardous waste.
         To avoid litigation, FMC began negotiations with the EPA
         over the terms of a possible Consent Decree that would settle
         the RCRA suit. Though not a formal party, the Tribes
         participated in the negotiations. Among other measures, the
         proposed RCRA Consent Decree required construction of a
         treatment facility and additional waste storage ponds on
         FMC’s fee land on the Reservation. As a condition to
         obtaining the Consent Decree, the EPA required FMC to
         obtain relevant permits from the Tribes. See Consent Decree,
         Case No. 4:98-cv-00406-BLW (D. Idaho, July 13, 1998).

             Pursuant to the Tribes’ Land Use Policy Ordinance
         (“LUPO” or “Ordinance”) and associated Guidelines, the
         relevant tribal permits included a building permit for
         construction of the treatment facility and waste storage ponds,
         and a use permit for storage of the hazardous waste. FMC
         and the Tribes met in July 1997 to discuss the permits.
         During negotiations, FMC consented to tribal jurisdiction.
         See, e.g., Letter from the Land Use Policy Commission to
         FMC (Aug. 6, 1997) (stating that following the July meeting,
         “We understood that FMC would recognize tribal jurisdiction
         within the exterior boundaries of the Fort Hall Indian
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 9
                                                               9 of
                                                                 of 56
                                                                    56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                9

         Reservation.”); Letter from J. Paul McGrath, Senior Vice
         President and General Counsel and Secretary of FMC, to the
         Fort Hall Business Council, Shoshone-Bannock Tribes
         (Oct. 30, 1997) (stating “[i]n connection with the land use
         permit, we did agree that we would consent to tribal
         jurisdiction in that area”). FMC applied for the building and
         use permits in August 1997.

             While negotiations were proceeding, the Tribes
         considered and then adopted amended LUPO Guidelines for
         storage of hazardous waste on the Reservation. The Tribes
         finalized the amended Guidelines in April 1998. The
         amended Guidelines required an annual use permit for storage
         of hazardous waste on the Reservation, with an annual fee of
         $5.00 per ton. Money from use permit fees was to be
         “deposited in the Shoshone-Bannock Hazardous Waste
         Management Program Fund,” and to be used “to pay the
         reasonable and necessary costs of administrating the
         Hazardous Waste Management Program.” Amendments to
         Chapter V: Fort Hall Land Use Operative Policy Guidelines,
         § V-9-2(B) (1998).

             The Land Use Policy Commission (“LUPC” or
         “Commission”), the Tribes’ administrative and enforcement
         body for the Ordinance, notified FMC of the amended
         Guidelines. FMC estimated that the $5 per ton storage fee
         would cost over $110 million per year. FMC sought to
         negotiate a compromise with the Tribes. FMC Corp. v.
         Tribes, No. 4:14-CV-489-BLW, 2017 WL 4322393, at *2
         (D. Idaho Sept. 28, 2017).

             In May and June 1998, the Tribes and FMC negotiated an
         agreement under which FMC agreed to a one-time fee of
         $1 million and an annual use permit fee of $1.5 million to
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 10
                                                               10 of
                                                                  of 56
                                                                     56




         10     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         cover FMC’s storage of its hazardous waste on the
         Reservation. See Letter from LUPC to FMC (May 19, 1998).
         The parties agreed that FMC was required to obtain a use
         permit and to pay the $1.5 million fee even if FMC capped
         and closed the eleven hazardous waste ponds that were
         subject to the RCRA Consent Decree (the “RCRA ponds”).
         See id. (stating that FMC agreed to pay the annual use permit
         fee “beginning on June 1, 1999, and for every year
         thereafter”); Letter from J. Paul McGrath, Senior Vice
         President and General Counsel and Secretary of FMC, to
         LUPC (June 2, 1998) (“[I]t is our understanding that the
         permit covers the plant and that the $1.5 million annual fee
         would continue to be paid for the future even if the use of
         ponds 17–19 was terminated in the next several years.”);
         Affidavit of Robert J. Fields, Division Manager of FMC
         (Oct. 20, 2000) (stating that he participated in the
         negotiations with the Tribes and that the June 2, 1998 letter
         from FMC was intended to confirm FMC’s shared
         understanding that the use permit covered the entire facility
         and that FMC’s agreement to pay $1.5 million per year would
         not end when Ponds 17, 18 and 19 were closed pursuant to
         the Consent Decree). FMC paid its first fee on June 1, 1998.

             A few months later, FMC and the EPA agreed to a
         Consent Decree to settle the RCRA suit. FMC Corp. v.
         Tribes, 2017 WL 4322393 at *3. Paragraph 8 of the Consent
         Decree memorialized the Decree’s requirement that FMC
         obtain permits from the Tribes: “Where any portion of the
         Work requires a . . . tribal permit or approval, [FMC] shall
         submit timely and complete applications and take all other
         actions necessary to obtain all such permits or approvals.”
         See Consent Decree, No. 4:98-CV-00406-BLW, ¶ 8 (D. Idaho
         July 13, 1998).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 11
                                                               11 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                  11

             Pursuant to the Consent Decree, FMC agreed to pay a fine
         to the U.S. government of $11.9 million, to install a range of
         upgrades in its handling of waste, and to cap nine of the
         eleven RCRA ponds covered by the Consent Decree. FMC
         Corp. v. Tribes, 2017 WL 4322393 at *3. Between 1999 and
         2005, FMC capped and/or closed the RCRA ponds. Id. at *4.
         In 2005, FMC certified that the last of the RCRA ponds had
         been capped and/or closed.

                      B. Prior Federal Court Proceedings

             From 1998 to 2001, FMC paid the Tribes the annual use
         permit fee of $1.5 million pursuant to its 1998 agreement
         with the Tribes. In December 2001, FMC stopped all active
         phosphorus processing operations at the site. When the
         $1.5 million use permit fee came due in 2002, FMC refused
         to pay it.

               After negotiations failed, the Tribes filed a motion in the
         RCRA Consent Decree action in federal district court,
         seeking a declaration that FMC was required by the Consent
         Decree to obtain tribal permits for waste storage on the
         Reservation. Id. The district court held that “(1) the Tribes
         had jurisdiction over FMC under the first Montana exception
         . . . , (2) FMC was required to apply for Tribal permits based
         on FMC’s agreement to submit to tribal jurisdiction in ¶ 8 of
         the RCRA Consent Decree, (3) the Tribes were intended
         third-party beneficiaries of the Consent Decree and therefore
         had a right to enforce its terms, and (4) FMC was required to
         exhaust tribal remedies over any challenges to the Tribal
         permit decisions.” FMC Corp. v. Tribes, 2017 WL 4322393
         at *4; see United States v. FMC, No. CV-98-0406-E-BLW,
         2006 WL 544505 (D. Idaho 2006).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 12
                                                               12 of
                                                                  of 56
                                                                     56




         12     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             On appeal from the district court, we addressed only the
         third of the district court’s holdings. We held that the Tribes
         were incidental rather than intended beneficiaries of the
         Consent Decree and therefore had no right to judicial
         enforcement of the Decree. United States v. FMC, 531 F.3d
         813, 815 (9th Cir. 2008). We remanded to the district court
         with instructions to dismiss the Tribes’ suit. Id. at 824.
         However, we noted that during the pendency of the appeal to
         our court “FMC began the process of applying for tribal
         permits, which is the main relief that the Tribes have sought
         in this action.” Id. at 823. We explicitly noted and relied on
         a representation by FMC. We wrote:

                At oral argument, the Tribes expressed their
                concern that, if we were to hold that the
                Tribes lack standing to enforce the Consent
                Decree, FMC would withdraw its permit
                applications and undo the progress made to
                date on the proper resolution of this dispute.
                In response to questioning from the panel,
                FMC’s lawyer represented to the court that
                FMC understands that it has the obligation to
                continue, and will continue, with the current
                tribal proceedings to their conclusion. We
                accept that statement from counsel as binding
                on FMC.

         Id. at 823–24.

                            C. Tribal Proceedings

           In 2006, after entry of the district court’s order but while
         FMC’s aforementioned appeal to our court was still pending,
         FMC applied to the Tribes’ Land Use Policy Commission for
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 13
                                                               13 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 13

         a building permit for demolition activities and a use permit
         for continued storage of the waste. Following notice and a
         public hearing, the Commission granted FMC’s applications
         for the two permits. See Findings of Fact and Decision on
         FMC Application for Building Permit for Activities at the
         FMC Pocatello Plant (Land Use Policy Commission, Apr. 25,
         2006); Findings of Fact and Decision on FMC Application
         for Special Use Permit for Activities at the FMC Pocatello
         Plant (Land Use Policy Commission, Apr. 25, 2006). The
         Commission concluded that it had regulatory jurisdiction
         under both Montana exceptions to require FMC to obtain the
         permits. The Commission assessed a one-time building
         permit fee at $3,000 for demolition activities during that year.
         The Commission also assessed FMC’s use permit fee for
         storage of hazardous waste at the previously agreed
         $1.5 million annual rate. The Commission provided, as an
         alternative, that FMC could choose to pay the higher $5 per
         ton fee based on the weight of the waste stored on FMC’s
         property on the Reservation, pursuant to the Tribes’ amended
         Guidelines. Id.

             FMC appealed the Commission’s decision to the
         governing body of the Tribes, the Fort Hall Business Council
         (“Council”). On July 21, 2006, the Council affirmed the
         Commission’s decision. Fort Hall Business Council Decision
         Regarding FMC’s Appeals of the April 25, 2006 Land Use
         Permit Decisions (July 21, 2006). On February 8, 2007, the
         Commission issued a “letter resolution” setting the use permit
         fee at the agreed-upon $1.5 million. FMC again appealed the
         Commission’s decision to the Council. On June 14, 2007, the
         Council affirmed the Commission’s decision.

            FMC appealed the Council’s and the Commission’s
         decisions to the Tribal Court. (The Shoshone-Bannock tribal
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 14
                                                               14 of
                                                                  of 56
                                                                     56




         14     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         court system consists of a trial court and an appellate
         court—the “Tribal Court”and the “Tribal Court of Appeals.”)
         The Tribal Court held inter alia that, pursuant to the Tribes’
         laws, the Tribes were required to submit their Land Use
         Policy Guidelines and the Hazardous Waste Management Act
         of 2001, upon which the tribal use permit requirement was
         premised, to the Secretary of the Interior for approval. FMC
         Corp. v. Shoshone-Bannock Tribes’ Fort Hall Business
         Council and Land Use Policy Commission, Case Nos. C-06-
         0069, C-07-0017, C-07-0035 (Shoshone-Bannock Tribal
         Court, Civil Division, May 21, 2008). The Tribal Court
         found that the Guidelines and the Act had not been approved
         by the Secretary of the Interior, and therefore, were
         unenforceable as a matter of tribal law.

             In June 2008, the Tribes and FMC cross-appealed to the
         Tribal Court of Appeals. The members of that court were
         Judges Fred Gabourie, Mary Pearson, and Cathy Silak. None
         of them is a member of the Shoshone-Bannock Tribes. Judge
         Gabourie is a former California state court judge, former
         Chief Judge for the Kootenai Tribe of Idaho, and a former
         prosecutor and city attorney. Judge Pearson is a former Chief
         Judge for the Spokane Tribe and the Coeur d’Alene Tribe.
         Judge Silak is a former Justice of the Idaho Supreme Court.

          1. Conference Remarks by Judges Gabourie and Pearson

             While the case was pending before the Tribal Court of
         Appeals, Judges Gabourie and Pearson spoke at a conference
         entitled “Tribal Courts: Jurisdiction and Best Practices”
         convened by the University of Idaho College of Law on
         March 23, 2012. In the audience were law students, tribal
         court practitioners, other lawyers, and members of the public.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 15
                                                               15 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 15

         The conference was videotaped. FMC’s counsel attended the
         judges’ presentation.

             Judge Gabourie described the manner in which tribal
         appellate court decisions come before federal courts, and he
         noted that very few federal court judges have experience with
         tribes. He stated that “every court has—should be impartial”
         and “a good opinion comes [from] both sides, both parties.
         Because both parties rely on a good opinion, strong opinion.”
         He stated that a tribal appellate court decision should discuss
         the tribe’s tradition and culture so that judges in the federal
         system have some context when they read the decision. He
         stated that an appellate judge has a responsibility to remand
         the case for testimony from expert witnesses if there is a
         weakness in the record. He discussed limitations on tribes’
         sovereign powers under current law, and how, in light of
         Supreme Court decisions like Montana, “which has just been
         murderous to Indian tribes,” it is important for tribes to
         support good appellate courts that can issue strong opinions
         in the event issues are heard in a federal court. He discussed
         Nevada v. Hicks, 533 U.S. 353 (2001), and Strate v. A-1
         Contractors, 520 U.S. 438 (1997), noting that the tribal
         appellate court decisions had not been good, and that, as a
         result, the U.S. Supreme Court did not have vital information
         about the tribes’ cultures and traditions.

             Judge Pearson discussed the importance of tribal
         attorneys creating a record at the tribal trial court level. She
         stated tribal attorneys should involve the tribe in the “big
         cases.” She noted that they had a big case at that moment that
         they knew was “going to go up,” so they were saying prayers,
         reading cases, and “trying to do . . . the history.” She
         described Bugenig v. Hoopa Valley Tribe, 266 F.3d 1201 (9th
         Cir. 2001), as a case where the tribal lawyers had effectively
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 16
                                                               16 of
                                                                  of 56
                                                                     56




         16     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         laid out the history for the tribal trial and appellate courts.
         She discussed the importance of this responsibility—how
         “[you] just need to make sure that you do the job
         right”—since non-Indian federal judges were reviewing the
         decisions.

             In response to questions, Judge Gabourie discussed the
         value of anthropologists and scientists testifying in tribal
         court cases. He stated that the use of experts in Bugenig was
         a model for tribes seeking to protect their sovereignty,
         traditions, and cultures. Expanding on his earlier discussion
         of experts, Judge Gabourie stated:

                      You know, there’s one area, too, there are
                tribes that have had mining and other
                operations going on, on the reservation, you
                know, and then the mining company or
                whatever, manufacturing company,
                disappears. They leave, you know. They’ve
                . . . either dug everything they could, and then
                the ground is disturbed, sometimes polluted
                beyond repair. And you sit as . . . an appellate
                court justice, and you’re starting to read the
                cases that come down from the tribal court.
                And you’re saying to yourself, you know, we
                know that . . . there’s pollution, that the food
                that they’re eating is polluted, the water’s
                polluted, but nobody proved it. And while
                John Jones said that it is polluted, you know,
                John Jones don’t count. But the tribal courts
                have got to realize that you need expert
                witnesses. You need chemists and whatever
                to get out of testifying. It may cost a little, but
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 17
                                                               17 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES              17

                so the appellate court is in a position of
                remanding that case back and say “do it.”

                    You know, you made—and you’re really
                being fair to both sides. . . . That’s why you
                need the expert witnesses to cover those loose
                ends, you know, so when it finally goes to
                the—whatever circuit it may go to, they can
                see that there’s been some experts testifying
                on behalf. Maybe experts that testify on
                behalf of the mining company, but experts
                nonetheless. Well, you can be damn sure that
                the mining company’s going to spend the
                money to protect their interest, you know.

                So the appellate courts have got to step in and
                in their own way, make a good, balanced
                decision, a hundred-percenter for both sides,
                but be sure to protect the tribe. And that’s my
                own opinion, that last sentence.

         Judge Pearson clarified, “We’re not guaranteeing anybody
         anything.” Judge Pearson advised the audience:

                Well, I encourage you to get the Bugenig
                handouts, because it’s really important. If
                you’re a law student and you’re going to
                practice law, as well as if you’re a judge and
                you’re going to be hearing cases, you know
                where—companies come on the reservations
                and do business for X number of years and
                they dirty up your groundwater and your other
                things, and they go out of business. And they
                leave you just sitting. And you need to know
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 18
                                                               18 of
                                                                  of 56
                                                                     56




         18      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                 what you can do as you’re sitting as a judge
                 with those cases coming toward you.

                 2. Decisions of the Tribal Court of Appeals

             Just over a month later, on May 8, 2012, the Tribal Court
         of Appeals issued an opinion holding inter alia that (1) the
         Tribes have regulatory and adjudicatory jurisdiction over
         FMC under the first Montana exception to require FMC to
         obtain a building permit for demolition and construction, and
         a use permit for hazardous waste storage, and to require FMC
         to pay the agreed-upon annual use permit fee of $1.5 million;
         (2) the use permit fee was authorized by and enforceable
         under tribal law, because, inter alia, the Land Use Policy
         Ordinance and the Hazardous Waste Management Act were
         both approved by the Secretary of the Interior consistent with
         tribal law; and (3) the Tribal Court erred in failing to consider
         whether the Tribes have jurisdiction under the second
         Montana exception. The court issued an amended order on
         June 26, 2012. FMC Corp. v. Shoshone-Bannock Tribes
         Land Use Dep’t and Fort Hall Bus. Council, Amended, Nunc
         Pro Tunc Findings of Fact, Conclusions of Law, Opinion and
         Order, Case Nos. C-06-0069, C-07-0017, C-07-0035
         (Shoshone-Bannock Tribal Court of Appeals, June 26, 2012)
         (“Tribal Court of Appeals, June 2012 Opinion”).

             On January 10, 2013, pursuant to a state-court order under
         the Idaho Public Records Act, FMC obtained a videotape of
         Judges Gabourie and Pearson’s remarks at the law school
         conference. In April 2013, Judges Peter McDermott and
         Vern Herzog Jr. replaced Judges Gabourie and Pearson on the
         Tribal Court of Appeals. Judge McDermott is a retired Idaho
         state district court judge. Judge Herzog is a practicing
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 19
                                                               19 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES               19

         attorney. Neither is a member of the Shoshone-Bannock
         Tribes. Judge Silak remained on the court.

             On May 6, 2013, FMC filed briefs asking the
         reconstituted Tribal Court of Appeals to reconsider its prior
         rulings on the ground that the statements by Judges Gabourie
         and Pearson showed bias against FMC. In an order dated
         May 28, 2013, the Tribal Court of Appeals revised its earlier
         ruling on an issue unrelated to the questions now before us.
         It upheld its earlier rulings on all other issues. The court
         ordered an evidentiary hearing to resolve the question
         previously left open—whether the Tribes had regulatory and
         adjudicatory jurisdiction over FMC under the second
         Montana exception.

             From April 1 to April 15, 2014, the Tribal Court of
         Appeals held an evidentiary hearing on the second Montana
         exception. Judge Silak was not available for the hearing.
         Judge John Traylor replaced Judge Silak. Judge Traylor is a
         practicing attorney. He is not a member of the Shoshone-
         Bannock Tribes. Judges McDermott and Herzog remained on
         the court. Following the hearing, the Tribal Court of Appeals
         made factual findings and held that the Tribes had regulatory
         and adjudicatory jurisdiction under the second Montana
         exception. See Shoshone-Bannock Tribes Land Use Dep’t
         and Fort Hall Bus. Council v. FMC Corp., Opinion, Order,
         Findings of Facts and Conclusions of Law (Shoshone-
         Bannock Tribal Court of Appeals, May 16, 2014) (“Tribal
         Court of Appeals, May 2014 Opinion”); see also Shoshone-
         Bannock Tribes Land Use Dep’t and Fort Hall Bus. Council
         v. FMC Corp., Statement of Decision (Shoshone-Bannock
         Tribal Court of Appeals, Apr. 15, 2014) (“Tribal Court of
         Appeals, Statement of Decision”).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 20
                                                               20 of
                                                                  of 56
                                                                     56




         20     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             In 2012, prior to the decision of the Tribal Court of
         Appeals, the EPA had issued an Interim Amendment to the
         Record of Decision (“IRODA”) under CERCLA addressing
         the FMC Operable Unit (“OU”) of the Eastern Michaud Flats
         Superfund Site. See EPA, Interim Amendment to the Record
         of Decision for the EMF Superfund Site, FMC Operable Unit,
         Pocatello, Idaho (Sept. 2012) (“IRODA”). The IRODA
         replaced an earlier 1998 Record of Decision (“ROD”). EPA
         concluded that it needed to issue the IRODA because the
         human health and environmental threats at the FMC site were
         greater than anticipated, there were “immediate” threats to
         human health and the environment, and EPA “no longer
         considered” the 1998 ROD “protective of human health and
         the environment.” IRODA at v, 14, 52; see also id. at ii, 16,
         20.

             The IRODA noted the particular dangers of the elemental
         phosphorus present at the FMC site: Elemental phosphorus
         is an “ignitable and reactive waste” that has “physical
         properties unlike most contaminants of concern . . .
         encountered in environmental response actions.” Id. at iii.
         Due to these characteristics, elemental phosphorus “requires
         special handling techniques not only for routine handling but
         also for emergency response.” Id. The IRODA noted that the
         remedial work completed under the RCRA Consent Decree
         was independent of the remedial work that remained to be
         done under CERCLA. Id. at v.

            The IRODA outlined an extensive, multi-part “interim
         amended remedy” to be implemented on the FMC site. The
         IRODA included the following remedial measures: (1) place
         evapotranspiration caps over eight “remediation areas” on the
         Reservation containing “non-slag fill (such as elemental
         phosphorous, phossy solids, precipitator solids, . . . ),” id.;
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 21
                                                               21 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES              21

         (2) place “approximately 12 inches of soil cover over areas
         containing slag fill, ore stockpiles, and the former Bannock
         Paving areas to prevent [] exposure to gamma radiation and
         fugitive dust,” id. at iii–iv; (3) “[c]lean underground
         reinforced concrete pipes that contain elemental phosphorous
         and radionuclides,” id. at iv; (4) “[i]nstall an interim
         groundwater extraction/treatment system to contain
         contaminated groundwater, thereby preventing contaminated
         groundwater from migrating beyond the FMC OU and into
         the Simplot OU and/or adjoining springs or the Portneuf
         River,” id.; (5) “[i]mplement a long-term groundwater
         monitoring program to evaluate the performance of the soil
         and groundwater remedial actions,” id.; and (6) “[i]mplement
         a gas monitoring program at the FMC OU capped ponds (also
         referred to as the CERCLA Ponds to distinguish them from
         the RCRA-regulated ponds) and subsurface areas where
         elemental phosphorous is present to identify potential
         phosphine and other potential gas generation at
         concentrations that could pose a risk to human health,” id.
         (emphasis in original).

             In its brief to us, FMC wrote, “The IRODA—which
         remains in effect today—requires an additional set of
         remedial actions that EPA has concluded are appropriate and
         fully ‘protective of human health and the environment.’”
         (emphasis added.) FMC’s brief misrepresents what the EPA
         wrote. The EPA did not write that the interim remedial
         measures described in the IRODA would be “fully”
         protective. Here is what the EPA wrote in the IRODA,
         specifying that the remedial measures are “interim” (which
         FMC’s brief failed to mention), and not using the word
         “fully” (which FMC’s brief supplied):
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 22
                                                               22 of
                                                                  of 56
                                                                     56




         22       FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                 The measures in this selected interim
                 amended remedy will be protective of human
                 health and the environment, comply with
                 federal and state/tribal requirements that are
                 applicable or relevant and appropriate within
                 the scope of the selected interim amended
                 remedy, and result in cost-effective action and
                 utilize permanent solutions and alternative
                 treatment (or resource recovery) technologies
                 to the maximum extent practicable.

         IRODA at v (emphasis added to indicate words quoted in
         FMC’s brief).

              The IRODA went on to specify:

                 Because the selected interim amended remedy
                 will result in hazardous substances, pollutants,
                 or contaminants remaining on the FMC OU
                 above levels that allow for unrestricted use
                 and unlimited exposure, a statutory review
                 will be conducted within 5 years after
                 initiation of the remedial action, and every 5
                 years thereafter to ensure that the interim
                 amended remedy is or will [sic] protect
                 human health and the environment.

         Id. at vi.

             The Tribal Court of Appeals’ factual findings were based
         in substantial part on the IRODA, and on earlier orders by the
         EPA, whose factual findings were not contested by FMC.
         See e.g., Tribal Court of Appeals, May 2014 Opinion, at 6
         n.2. The Tribal Court of Appeals found that “FMC created
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 23
                                                               23 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 23

         and continues to store millions of tons of toxic waste on its
         fee land within Reservation boundaries.” Id. at 5. This
         hazardous waste includes (1) as much as 16,000 tons of
         elemental phosphorus that leaked into the soil during
         production and now contaminates approximately 780,000
         cubic yards of soil weighing approximately 1 million tons;
         (2) elemental phosphorus that is “suspended in contaminated
         water” and contained in 23 waste storage ponds on the site;
         (3) “phosphine gas,” which is produced when elemental
         phosphorus is exposed to water; (4) approximately 21 tanker
         rail cars that were used to ship hazardous elemental
         phosphorous sludge and are now buried in unlined soil on the
         site; and (5) groundwater contaminated with arsenic and
         phosphorus that flows into important ground and surface
         water resources on the Reservation. Id. at 5–7 (citing IRODA
         at 7–9). “The site was also filled and graded using millions
         of tons of slag that contains radioactive materials which emit
         gamma radiation in excess of EPA’s human health safety
         standards.” Id. at 6 (citing IRODA at 7–9).

             The Tribal Court of Appeals found that FMC’s creation
         and storage of this hazardous waste on the Reservation
         creates “an ongoing and extensive threat to human health”
         and threatens the “welfare and cultural practices of the Tribes
         and their members.” Id. at 5. “The elemental phosphorus in
         the soil and in containment ponds [on] FMC’s land is
         reactive, meaning that it will burst into flames when exposed
         to oxygen.” Id. at 6 (citing IRODA at 77). “The phosphorus
         itself is toxic when ingested, inhaled or absorbed.” Id. (citing
         IRODA at 78). Phosphine gas, which “is harmful and even
         deadly to humans at certain levels,” has been released from
         the site at dangerous levels. Id. at 7 (citing IRODA at 77).
         The tanker rail cars buried at the site contained “from 200 to
         2,000 tons of elemental phosphorus sludge, 10–25% of which
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 24
                                                               24 of
                                                                  of 56
                                                                     56




         24      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         remained in each of the tankers at the time they were buried”
         because FMC concluded cleaning them was “dangerous” to
         employees. Id. at 7–8. These tankers remain in the ground
         today, and “it is possible that they either have or will corrode
         to the point of leakage.” Id. “Arsenic and phosphorus from
         the site are continuously flowing in the groundwater from
         FMC’s land through seeps and springs directly into the
         Portneuf River and Fort Hall Bottoms.” Id. at 8. This
         groundwater contamination “negatively affects the ecosystem
         and subsistence fishing, hunting and gathering by tribal
         members at the River, as well as the Tribes’ ability to use this
         important resource as it has been historically used for cultural
         practices, including the Sundance.” Id.

              The Tribal Court of Appeals stated that “FMC does not
         challenge” that the hazardous materials present at the FMC
         site “do pose a threat” to the Tribes. Id. at 9. “Rather, [FMC]
         contends that if certain methods suggested by the EPA are
         undertaken and properly implemented by FMC in the future,
         the risk will be contained.” Id. But the court found that EPA
         itself continues to view FMC’s site as dangerous to public
         health and welfare. For example, in 2013, a year after the
         issuance of the IRODA, the EPA wrote that hazardous waste
         at the FMC site “may constitute an imminent and substantial
         endangerment to public health or welfare or the
         environment.” Id. (quoting EPA, Unilateral Admin. Order
         for Remedial Design and Remedial Action, No. CERCLA-10-
         2013-0116, at 9–10 (June 10, 2013)). Further, the court
         wrote, “Although the EPA has been involved at this site since
         1990, remedial actions chosen by the EPA have not been
         implemented” and many “proposed remedial actions are still
         in design phase only.” Id. “EPA’s IRODA is itself only an
         interim measure.” Id. “[A] final Record of Decision will not
         be available for five to ten years.” Id. (citing IRODA at 19).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 25
                                                               25 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 25

         “EPA’s plans remain just that: Plans.” Id. In addition,
         “EPA’s plans are containment plans,” which would keep the
         hazardous wastes on the Reservation “for the indefinite
         future.” Id.

             The Tribal Court of Appeals held that the Tribes had
         regulatory and adjudicatory jurisdiction over FMC under the
         second Montana exception. It concluded that FMC’s storage
         of millions of tons of toxic waste on the Reservation poses a
         serious threat, and has a direct effect on, “the political
         integrity, the economic security or the health or welfare of the
         [Tribes].” See Tribal Court of Appeals, May 2014 Opinion
         at 14–15; Tribal Court of Appeals, Statement of Decision
         at 29–32. The Court concluded that this threat “is real; it is
         not a mere potential,” and is a threat of catastrophic
         consequences to the Tribes. Tribal Court of Appeals,
         May 2014 Opinion, at 11.

             On May 16, 2014, the Tribal Court of Appeals issued a
         final judgment, holding FMC liable for an annual use permit
         fee of $1.5 million. See Shoshone-Bannock Tribes Land Use
         Dep’t and Fort Hall Bus. Council v. FMC Corp., Judgment
         and Order for Attorney Fees and Costs, May 16, 2014. The
         court assessed FMC $19,500,000 for unpaid permit fees for
         2002–2014; $928,220.50 in attorneys’ fees; and $91,097.91
         in costs, for a total judgment of $20,519,318.41. Id.

                    D. Federal District Court Proceedings

             In November 2014, FMC filed a complaint in the United
         States District Court for the District of Idaho, requesting that
         the district court deny enforcement of the judgment of the
         Tribal Court of Appeals. The Tribes counterclaimed, seeking
         an order enforcing the judgment.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 26
                                                               26 of
                                                                  of 56
                                                                     56




         26      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             The district court granted the Tribes’ motion to enforce
         the judgment. The court concluded that the Tribes had
         jurisdiction over FMC under both Montana exceptions. The
         district court rejected FMC’s due process challenge based on
         the alleged bias of Judges Gabourie and Pearson on the first
         panel of the Tribal Court of Appeals. The court noted that the
         reconstituted panel reconsidered the rulings of the first panel
         and, in relevant part, independently reached the same
         conclusions.

             The district court enforced the judgment in its entirety
         under the first Montana exception. However, the court
         denied comity under the second Montana exception on the
         ground that there was insufficient nexus between the
         $1.5 million annual permit fee and the costs of tribal
         programs required to mitigate the threat from the storage of
         FMC’s hazardous waste on the Reservation. The court
         concluded that the second Montana exception was therefore
         not a ground on which the judgment could be enforced.

             The present appeal followed. FMC argues that the Tribes
         lacked jurisdiction over FMC under both Montana
         exceptions, and that FMC was denied due process. The
         Tribes cross-appeal, arguing that the district court erred in
         finding that the judgment was not enforceable under the
         second Montana exception.

               II. Appellate Jurisdiction and Standard of Review

              We have appellate jurisdiction under 28 U.S.C. § 1291.

             “We have . . . recognized that because tribal courts are
         competent law-applying bodies, the tribal court’s
         determination of its own jurisdiction is entitled to ‘some
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 27
                                                               27 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 27

         deference.’” Water Wheel Camp Recreational Area, Inc. v.
         LaRance, 642 F.3d 802, 808 (9th Cir. 2011) (quoting FMC v.
         Shoshone-Bannock Tribes, 905 F.2d 1311, 1313 (9th Cir.
         1990)). “As we consider questions of tribal jurisdiction, we
         are mindful of ‘the federal policy of deference to tribal
         courts’ and that ‘[t]he federal policy of promoting tribal self-
         government encompasses the development of the entire tribal
         court system, including appellate courts.’” Id. at 808 (quoting
         Iowa Mut. Ins. Co. v. LaPlante, 480 U.S. 9, 16–17 (1987));
         see also United States v. Wheeler, 435 U.S. 313, 332 (1978)
         (recognizing that “tribal courts are important mechanisms for
         protecting significant tribal interests”).

             We review de novo tribal courts’ legal rulings on tribal
         jurisdiction, and we review for clear error tribal courts’
         factual findings underlying their jurisdictional rulings. Big
         Horn Cty. Elec. Coop., Inc. v. Adams, 219 F.3d 944, 949 (9th
         Cir. 2000); AT&T Corp. v. Coeur d’Alene Tribe, 295 F.3d
         899, 904 (9th Cir. 2002).

             We review de novo the district court’s summary judgment
         decision on the due process claim. Big Horn Cty., 219 F.3d
         at 949.

                                III. Discussion

             The core question in this appeal is whether we should
         recognize and enforce the Shoshone-Bannock Tribal Court of
         Appeals’ final judgment holding FMC liable for an annual
         use permit fee of $1.5 million.

            “As a general rule, federal courts must recognize and
         enforce tribal court judgments under principles of comity.”
         AT&T Corp. v. Coeur d’Alene Tribe, 295 F.3d at 903 (citing
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 28
                                                               28 of
                                                                  of 56
                                                                     56




         28      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         Wilson v. Marchington, 127 F.3d 805, 810 (9th Cir. 1997)).
         In some circumstances, however, we will not recognize and
         enforce a judgment. Id. First, we will not recognize and
         enforce a judgment if the tribal court did not have both
         personal and subject matter jurisdiction. Id. Second, we will
         not enforce a judgment if the tribal court denied due process
         to the losing party.       Id. Further, “[u]nder limited
         circumstances, . . . [we] may refuse to recognize or enforce a
         tribal judgment on equitable grounds as an exercise of
         discretion.” Id.

             FMC argues we should not enforce the judgment of the
         Shoshone-Bannock Tribal Court of Appeals for two reasons.
         First, FMC argues the Tribes lacked subject matter
         jurisdiction over FMC. Second, FMC argues it was denied
         due process of law because two judges of the Tribal Court of
         Appeals were biased against it.

              Unless we hold that the Shoshone-Bannock Tribal Court
         of Appeals lacked subject matter jurisdiction or denied FMC
         due process, we “must enforce the tribal court judgment
         without reconsidering issues decided by the tribal court.” Id.
         at 903–04 (citing Iowa Mut. Ins. Co., 480 U.S. at 19 (“Unless
         a federal court determines that the Tribal Court lacked
         jurisdiction . . . proper deference to the tribal court system
         precludes relitigation of issues . . . resolved in the Tribal
         Courts.”)). We “may not readjudicate questions—whether of
         federal, state or tribal law—already resolved in tribal court
         absent a finding that the tribal court lacked jurisdiction or that
         its judgment be denied comity for some other valid reason.”
         Id. at 904.

             We address each of FMC’s arguments in turn. We hold
         that the Tribes had regulatory and adjudicatory jurisdiction
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 29
                                                               29 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                  29

         under both Montana exceptions to impose and enforce the
         permit fees. We further hold that there was no due process
         violation. Finally, we hold that the final judgment of the
         Shoshone-Bannock Tribal Court of Appeals is entitled to
         recognition and enforcement under principles of comity under
         both Montana exceptions.

                        A. Subject Matter Jurisdiction

             We first determine whether the Shoshone-Bannock Tribal
         Court of Appeals had subject matter jurisdiction over the
         Tribes’ claims against FMC. To make that determination, we
         must answer two related questions. First, did the Tribes have
         regulatory jurisdiction to impose the permit fees? Second,
         did the Tribes have adjudicatory jurisdiction to enforce those
         fees in tribal court? See, e.g., Water Wheel, 642 F.3d at 809
         (“To exercise its inherent civil authority over a defendant, a
         tribal court must have [] subject matter jurisdiction—
         consisting of regulatory and adjudicative jurisdiction . . . .”);
         see also Knighton v. Cedarville Rancheria of N. Paiute
         Indians, 922 F.3d 892, 899 (9th Cir. 2019) (quoting the
         same). For the reasons that follow, we hold that the Tribes
         had both regulatory and adjudicatory jurisdiction.

                           1. Regulatory Jurisdiction

             The case before us concerns nonmember conduct on non-
         Indian-owned fee land within the boundaries of the
         Reservation. We therefore apply the Supreme Court’s
         framework set forth in Montana v. United States, 450 U.S.
         544 (1981), to determine whether the Tribes had regulatory
         jurisdiction to impose permit fees on FMC. See Window
         Rock Unified Sch. Dist. v. Reeves, 861 F.3d 894, 898 (9th Cir.
         2017), as amended (Aug. 3, 2017) (explaining that “[o]ur
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 30
                                                               30 of
                                                                  of 56
                                                                     56




         30     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         caselaw has long recognized two distinct frameworks for
         determining whether a tribe has jurisdiction over a case
         involving a non-tribal-member defendant: (1) the right to
         exclude, which generally applies to nonmember conduct on
         tribal land; and (2) the exceptions articulated in Montana v.
         United States, 450 U.S. 544 (1981), which generally apply to
         nonmember conduct on non-tribal land.” (emphasis added)).

             In Montana, the Supreme Court held that there are three
         bases for tribal regulatory jurisdiction over nonmember
         activities on non-Indian fee land within the boundaries of a
         reservation—the so-called Montana exceptions. 450 U.S.
         at 565–66 (“Indian tribes retain inherent sovereign power to
         exercise some forms of civil jurisdiction over non-Indians on
         their reservations, even on non-Indian fee lands.”); Bugenig
         v. Hoopa Valley Tribe, 266 F.3d 1201, 1209–10 (9th Cir.
         2001) (en banc) (discussing the same); see also Iowa Mut.
         Ins. Co., 480 U.S. at 18 (“Tribal authority over the activities
         of non-Indians on reservation lands is an important part of
         tribal sovereignty.”); Attorney’s Process & Investigation
         Servs., Inc. v. Sac & Fox Tribe of Miss. in Iowa, 609 F.3d
         927, 934–35 (8th Cir. 2010) (briefly discussing some of the
         historical scope of tribal sovereignty and changes over time).
         Cf. Worcester v. Georgia, 31 U.S. 515, 557 (1832) (Tribes are
         “distinct political communities, having territorial boundaries,
         within which their authority is exclusive, and having a right
         to all the lands within those boundaries, which is not only
         acknowledged, but guarantied by the United States.”).

             First, a tribe retains the inherent sovereign authority to
         “regulate, through taxation, licensing, or other means, the
         activities of nonmembers who enter consensual relationships
         with the tribe or its members, through commercial dealing,
         contracts, leases or other arrangements.” 450 U.S. at 565.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 31
                                                               31 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 31

         Second, a tribe “retain[s] inherent power to exercise civil
         authority over the conduct of non-Indians on fee lands within
         its reservation when that conduct threatens or has some direct
         effect on the political integrity, the economic security, or the
         health or welfare of the tribe.” Id. at 566. Third, a Tribe may
         regulate the conduct of nonmembers on non-Indian fee land
         when that regulation is expressly authorized by federal statute
         or treaty. See Strate, 520 U.S. at 445; Montana v. U.S. EPA,
         137 F.3d 1135, 1140 (9th Cir. 1998). There is a presumption
         against tribal jurisdiction over nonmember activity on non-
         Indian fee land. Bugenig, 266 F.3d at 1209–10; see Plains
         Commerce Bank v. Long Family Land & Cattle Co., 554 U.S.
         316, 330 (2008). The Tribes bear the burden of rebutting that
         presumption. Plains Commerce Bank, 554 U.S. at 330.

           Only the first two jurisdictional bases are relevant here.
         We examine them in turn.

                          a. First Montana Exception

             The first Montana exception provides that tribes have
         jurisdiction to “regulate, through taxation, licensing, or other
         means, the activities of nonmembers who enter consensual
         relationships with the tribe or its members,” including
         consensual relationships “through commercial dealing,
         contracts, leases or other arrangements.” Montana, 450 U.S.
         at 565–66; see also Strate, 520 U.S. at 446. The Supreme
         Court has recognized that permit requirements and permit
         fees constitute a form of regulation. See Morris v. Hitchcock,
         194 U.S. 384 (1904) (recognizing tribal jurisdiction to require
         non-members to obtain permits and pay a permit fee in order
         to graze livestock on reservation).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 32
                                                               32 of
                                                                  of 56
                                                                     56




         32      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             For purposes of determining whether a consensual
         relationship exists, “consent may be established ‘expressly or
         by [the nonmember’s] actions.’” Water Wheel, 642 F.3d
         at 818 (quoting Plains Commerce Bank, 554 U.S. at 338).
         The test is not subjective. Rather, it is “whether under th[e]
         circumstances the non-Indian defendant should have
         reasonably anticipated that [its] interactions might ‘trigger’
         tribal authority.” Id. at 817–18 (quoting Plains Commerce
         Bank, 554 U.S. at 337) (stating also “[t]he Supreme Court has
         indicated that tribal jurisdiction depends on what non-Indians
         ‘reasonably’ should ‘anticipate’ from their dealings with a
         tribe or tribal members on a reservation.”).

             FMC entered a consensual relationship with the Tribes,
         both expressly and through its actions, when it negotiated and
         entered into an permit agreement with the Tribes, requiring
         annual use permits and an annual $1.5 million permit fee to
         store 22 million tons of hazardous waste on the Reservation.
         As the district court noted, FMC then “affirmed its
         consensual relationship with the Tribes by signing the
         Consent Decree, which required FMC to obtain Tribal
         permits.” FMC Corp. v. Tribes, 2017 WL 4322393 at *9.
         “FMC then cited its consensual relationship with the Tribes”
         to the district court and our court “as part of its argument that
         the Decree should be approved.” Id. The conduct that the
         Tribes seek to regulate through the permit fees at issue—the
         storage of hazardous waste on the Reservation—arises
         directly out of this consensual relationship. See Knighton,
         922 F.3d at 904 (“Montana’s consensual relationship
         exception requires that ‘the regulation imposed by the Indian
         tribe have a nexus to the consensual relationship itself.’”
         (quoting Atkinson Trading Co. v. Shirley, 532 U.S. 645, 656
         (2001))).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 33
                                                               33 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 33

             FMC argues this consensual relationship was “coerced”
         because EPA required FMC to obtain relevant permits from
         the Tribes in order to obtain a Consent Decree to settle EPA’s
         RCRA-based claims against FMC. FMC may indeed have
         been “coerced” in the sense that the EPA required it to obtain
         tribal permits as a condition for obtaining a Consent Decree.
         However, the “coercion,” if it can be called that, came from
         FMC’s strong interest in obtaining a Consent Decree that
         would allow it to settle the RCRA suit on favorable terms.

              FMC was highly motivated to obtain the Consent Decree
         proffered by the EPA. In the words of the district court,
         “[T]he Consent Decree allowed FMC to dump the toxic mess
         it had created in the EPA’s lap by paying a small fine of
         $11.9 million along with a few million dollars in construction
         commitments. That was a sweetheart deal and FMC was
         desperate to grab it.” FMC Corp. v. Tribes, 2017 WL
         4322393 at *13. Faced with a choice between years of
         litigation, on the one hand, and a “sweetheart deal” that
         required FMC to pay a small fine and obtain tribal permits
         whose terms were already known, on the other, FMC chose
         to consent to tribal jurisdiction. The district court wrote,
         “This was a simple business deal . . . .” Id. at *10. It was
         “not the product of illegal duress or coercion.” Id.

             We fail to see why a strong interest in obtaining a
         particular result is “coercion” that invalidates an agreement
         designed to achieve that desired result. Further, to the extent
         that there was some kind of “coercion,” it was “coercion” by
         the EPA. It was the EPA that insisted on tribal permits as a
         condition to agreeing to enter into the Consent Decree. As
         the district court observed, the Tribes simply “took advantage
         of their bargaining leverage, a long-standing practice in the
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 34
                                                               34 of
                                                                  of 56
                                                                     56




         34     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         sharp-elbowed corporate world in which FMC does business
         every day.” Id.

              Moreover, FMC should have reasonably anticipated that
         its interactions might “trigger” tribal regulatory authority.
         Water Wheel, 642 F.3d at 818 (quoting Plains Commerce
         Bank, 554 U.S. at 338). FMC “is no stranger” to the Tribes’
         governance and laws or to the Tribes’ regulatory and
         adjudicatory jurisdiction. Knighton, 922 F.3d at 904. FMC
         has operated on the Reservation for over 50 years and has had
         an extensive relationship with the Tribes for 70 years. That
         relationship includes a long history of “commercial
         dealing[s], contracts, leases, and other arrangements” with the
         Tribes, including mining leases, contracts for the supply of
         phosphate shale, agreements recognizing the Tribes’ taxing
         power, royalty payments, and employment and permit
         agreements. Montana, 450 U.S. at 565–66; see also FMC v.
         Shoshone-Bannock Tribes, 905 F.2d at 1312 (9th Cir. 1990)
         (discussing FMC’s extensive mining operations on the
         Reservation to supply the phosphate shale needed to produce
         phosphorus at FMC’s facility).

             Based on FMC’s history on the Fort Hall Reservation, we
         have previously held that FMC had entered into a consensual
         relationship with the Tribes. In 1990, in FMC v. Shoshone-
         Bannock Tribes, we held that the Tribes had regulatory
         jurisdiction over FMC’s activities on its fee land within the
         Reservation such that the Tribes could require FMC to
         comply with the Tribes’ Tribal Employment Rights
         Ordinance. 905 F.2d 1311. Enacted by the Tribes in 1980,
         the Ordinance required employers on the Reservation,
         including non-Indian employers operating on fee land, to give
         mandatory preferences in hiring, contracting, and
         subcontracting to Indians. Id. at 1312. FMC initially
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 35
                                                               35 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                35

         objected to application of the Ordinance to its phosphorus
         production plant, the same plant at issue here. Id. But there,
         as here, “[a]fter negotiations with the Tribes, FMC entered
         into an employment agreement based on the TERO in 1981
         that resulted in a large increase in the number of Indian
         employees at FMC.” Id. at 1312–13.

             In 1986, “the Tribes became dissatisfied with FMC’s
         compliance with the employment agreement,” and after
         attempts to negotiate failed, the Tribes filed suit in Tribal
         Court. Id. at 1313. There, as here, FMC argued the Tribes
         lacked regulatory and adjudicatory jurisdiction over FMC.
         Id. The Tribal Court held the Tribes had jurisdiction over
         FMC and concluded that FMC had violated the Ordinance.
         Id. The Tribal Court of Appeals affirmed. Id. When the
         parties could not agree on a compliance plan, the Tribal Court
         of Appeals entered its own compliance plan and levied an
         annual fee of approximately $100,000 against FMC. Id.

           We held that the Tribes had jurisdiction over FMC under
         Montana’s first exception. We wrote:

                FMC has certainly entered into consensual
                relationships with the Tribes in several
                instances. Most notable are the wide[-
                ]ranging mining leases and contracts FMC has
                for the supply of phosphate shale to its plant.
                FMC also explicitly recognized the Tribes’
                taxing power in one of its mining agreements.
                FMC agreed to royalty payments and had
                entered into an agreement with the Tribes
                relating specifically to the TERO’s goal of
                increased Indian employment and training.
                There is also the underlying fact that its plant
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 36
                                                               36 of
                                                                  of 56
                                                                     56




         36      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                is within reservation boundaries, although,
                significantly, on fee and not on tribal land. In
                sum, FMC’s presence on the reservation is
                substantial, both physically and in terms of
                the money involved.

         Id. at 1314.

             We therefore conclude that the Tribes had regulatory
         jurisdiction under Montana’s first jurisdictional basis to
         impose the permit fees based on FMC’s consensual
         relationship with the Tribes.

                        b. Second Montana Exception

             Under Montana’s second exception, the Tribes must
         demonstrate that FMC’s conduct on its fee lands within the
         Reservation “threatens or has some direct effect on the
         political integrity, the economic security, or the health or
         welfare of the tribe.” Montana, 450 U.S. at 566. Under the
         second exception, a tribe “may quite legitimately seek to
         protect its members from noxious uses that threaten tribal
         welfare or security, or from nonmember conduct on the land
         that does the same.” Plains Commerce Bank, 554 U.S.
         at 336. Threats to tribal natural resources, including those
         that affect tribal cultural and religious interests, constitute
         threats to tribal self-governance, health and welfare. See,
         e.g., id. at 333; Brendale v. Confederated Tribes & Bands of
         Yakima Indian Nation, 492 U.S. 408, 441 (1989); Montana v.
         U.S. EPA, 137 F.3d at 1139, 1141 (“We have previously
         recognized that threats to water rights may invoke inherent
         tribal authority over non-Indians. A tribe retains the inherent
         power to exercise civil authority over the conduct of non-
         Indians on fee lands within its reservation when that conduct
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 37
                                                               37 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 37

         threatens or has some direct effect on the health and welfare
         of the tribe. This includes conduct that involves the tribe’s
         water rights. . . . [D]ue to the mobile nature of pollutants in
         surface water it would in practice be very difficult to separate
         the effects of water quality impairment on non-Indian fee
         land from impairment on the tribal portions of the
         reservation: A water system is a unitary resource. The
         actions of one user have an immediate and direct effect on
         other users.”) (internal quotation marks and citations
         omitted).

             To establish jurisdiction under Montana’s second
         exception, the nonmember’s activities “must do more than
         injure the [Tribes].” Plains Commerce Bank, 554 U.S. at 341.
         The activities must “imperil the subsistence or welfare” of the
         tribal community. Montana, 450 U.S. at 566; accord Plains
         Commerce Bank, 554 U.S. at 341; Evans v. Shoshone-
         Bannock Land Use Policy Comm’n, 736 F.3d 1298, 1306 (9th
         Cir. 2013).

             Tribal jurisdiction under the second Montana exception
         may exist concurrently with federal regulatory jurisdiction.
         See Tribal Court of Appeals, May 2014 Opinion, at 5
         (discussing the same). As we have explained previously,
         there is “no suggestion” in the Montana case law that
         “inherent [tribal] authority exists only when no other
         government can act.” Montana v. U.S. EPA, 137 F.3d
         at 1141.

             We conclude that FMC’s storage of millions of tons of
         hazardous waste on the Reservation “threatens or has some
         direct effect on the political integrity, the economic security,
         or the health or welfare” of the Tribes to the extent that it
         “imperil[s] the subsistence or welfare” of the Tribes.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 38
                                                               38 of
                                                                  of 56
                                                                     56




         38     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         Montana, 450 U.S. at 566. We base our conclusion on the
         factual findings of the Tribal Court of Appeals, the factual
         findings and conclusions of the EPA, expert testimony
         presented in the Tribal Court of Appeals, and the record as a
         whole. The record contains extensive evidence of toxic,
         carcinogenic, and radioactive substances at the FMC site. We
         highlight here only two sources of contamination and the
         threats they pose to the Tribes: elemental phosphorus in the
         ground, and phosphine gas in the air.

                   i. Elemental Phosphorus in the Ground

             Millions of tons of “ignitable-reactive elemental
         phosphorus,” “high concentrations of arsenic,” and gamma
         radiation contaminate the soil at the FMC site. EPA, 2013
         Unilateral Admin. Order for Remedial Design and Remedial
         Action, CERCLA No. 10-2013-0116, at 7 (June 10, 2013)
         (“2013 UAO”). “The elemental phosphorus contamination
         within the FMC OU alone is at a scale unprecedented
         anywhere in the United States . . . .” IRODA at 83. As much
         as 16,000 tons of elemental phosphorus saturate the ground,
         extend in a plume at least 85 feet below ground, and
         contaminate approximately 780,000 cubic yards of soil
         weighing 1 million tons. IRODA at 21, 78, 83. This
         calculated amount of phosphorus does not include elemental
         phosphorus-contaminated wastes that currently sit in ponds
         on the FMC site, the elemental phosphorus waste that has
         migrated or been blown off-site, and the unknown amount of
         waste that is contained in buried rail tanker cars that may
         corrode and leak. IRODA at 9, 14, 83. The elemental
         phosphorus contamination at the FMC site poses a serious
         threat to human health, the environment, and the welfare of
         the Tribes. In the EPA’s words, elemental phosphorus at the
         FMC site exists “in concentrations exceeding 1,000 parts per
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 39
                                                               39 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 39

         million (ppm)” in the soil and “will present a significant risk
         to human health and the environment should exposure occur.”
         IRODA at ii; see also id. at 34 (“[R]isks from exposure to
         ignitable elemental phosphorus are severe and highly certain
         should direct exposure occur.”).

             The EPA concluded that the elemental phosphorus at the
         FMC site constitutes a “principal threat waste.” IRODA at ii,
         77–78. “Principal threat wastes are those source materials
         considered to be highly toxic or highly mobile that generally
         cannot be reliably contained or would present a significant
         risk to human health or the environment should exposure
         occur.” Id. at ii–iii. Elemental phosphorus “is highly toxic
         by ingestion, inhalation, and skin absorption”; “may be fatal
         at high concentrations; is corrosive to skin and other living
         tissue”; “is likely to cause skin burns upon contact”; and is
         pyrophoric, meaning it will spontaneously burst into flames
         when exposed to the air, producing phosphine and other toxic
         gases. Id. at 77–78. Exacerbating the threat, elemental
         phosphorus “has physical properties that are unlike most
         [contaminants of concern] encountered in environmental
         response actions,” requiring “special handling techniques not
         only for routine handling but also for emergency response.”
         Id. at iii, 77–78; see also id. at 28 (concluding that elemental
         phosphorus at the FMC site “could ignite, causing burns and
         inhalation hazards from intensely irritating phosphoric acid
         aerosols with potential to drift beyond the immediate area.”).
         “The threat of elemental phosphorus was vividly described by
         Claudeo Bronco, [a witness before the Tribal Court of
         Appeals,] who testified that he [saw] ducks spontaneously
         ignite as they took off from FMC’s phosphorus containment
         ponds.” Tribal Court of Appeals, May 2014 Opinion, at 6–7.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 40
                                                               40 of
                                                                  of 56
                                                                     56




         40     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

              The EPA’s CERCLA plan calls for FMC to place
         evapotranspiration caps over areas contaminated with
         elemental phosphorus. IRODA at 68. However, despite the
         EPA’s involvement at the site since 1990 when the EPA first
         declared the plant a Superfund Site, many areas of the site,
         including the area where the tanker railroad cars are buried,
         still had not been capped at the time of the 2014 hearing
         before the Tribal Court of Appeals. Further, as the EPA
         wrote, capping “does not reduce [the] toxicity, mobility, or
         volume of contaminants.” Id. at 60. Even if capped,
         phosphorus-contaminated soil will remain on the Reservation
         indefinitely and continue to present a threat to Tribal health
         and welfare.

                         ii. Phosphine Gas in the Air

             Phosphine gas produced from elemental phosphorus
         stored in ponds on FMC’s site poses a constant threat to the
         Tribes. Phosphine gas is “very flammable,” “highly
         reactive,” and “extremely toxic” to humans. Letter from Kai
         Elgethun, Idaho Dep’t of Health and Welfare to Greg Weigel,
         EPA Idaho Operations Office, at 2–3 (June 1, 2010) (“Letter
         from Idaho Dep’t of Health and Welfare”); EPA, Unilateral
         Admin. Order for Removal Action, FMC Idaho LLC,
         CERCLA No. 10-2010-0170, at 9 (June 14, 2010) (“2010
         UAO”); see also Expert Witness Testimony from Dr. Jerrold
         Leikin and Dr. Peter Orris, members of EPA’s Supplemental
         Environmental Project 14 for the FMC Site (discussing the
         dangers of phosphine gas and the FMC site in particular).
         Phosphine gas is “immediately dangerous to life and health”
         at concentrations of 50 parts per million (“ppm”). 2010 UAO
         at 9. It burns spontaneously upon contact with air and
         explodes at concentrations at or near 20,000 ppm. Id.; see
         also Expert Witness Testimony of Dr. Jerrold Leikin
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 41
                                                               41 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                41

         (describing phosphine as a “knockdown gas,” meaning a few
         breaths can render a person unable to walk or talk, and can
         result in extreme harm or eventual death). The short-term
         upper limit for human exposure is 1 ppm for 15 minutes of
         exposure. 2010 UAO at 9.

             There are eleven RCRA waste ponds on FMC’s property
         that are supervised under the Consent Decree. Nine of those
         ponds were capped between 1999 and 2005. See 2010 UAO
         at 8; FMC Corp. v. Tribes at *4. The other two were left
         uncapped. Id. at 9–10. Dangerous levels of phosphine gas
         build up beneath the evapotranspiration caps on the capped
         ponds and are released from the uncapped ponds. Id.
         Although the EPA has ordered FMC to implement measures
         to contain the gas, releases continue to occur.

             In 2006 and 2010, for example, the EPA entered
         Unilateral Administrative Orders (“UAO”) responding to
         phosphine gas releases from capped and uncapped RCRA
         ponds. See EPA, Unilateral Admin. Order for Removal
         Actions, FMC Idaho LLC, CERCLA No. 10-2007-0051 (Dec.
         14, 2006) (“2006 UAO”); 2010 UAO at 10–11 (noting that in
         2005, 2006, 2007, and 2009, levels of phosphine gas in the air
         around the RCRA ponds were high enough that workers in
         the area either had to delay work or leave the area for their
         safety).

             The EPA reported in its 2006 UAO that phosphine gas
         releases had been detected at RCRA Pond 16S. In June 2006,
         “intermittent emissions of smoke” from two temperature
         monitoring points (“TMP”) had been observed at the pond.
         2006 UAO at 10. Subsequently, “[v]isible air emissions from
         Pond 16S [were] observed on a number of occasions [after]
         June 2006, including by Shoshone-Bannock Tribal staff on
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 42
                                                               42 of
                                                                  of 56
                                                                     56




         42      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         September 6, 2006 and September 18, 2006.” Id. FMC had
         reported to the EPA that phosphine gas was collecting in
         TMP well casings at Pond 16S, and was “likely accumulating
         to the phosphine auto-ignition concentration (20,000 parts per
         million) inside the temperature well casings or vents.” Id.
         The EPA concluded that “[t]he conditions at the Site
         constitute[d] an imminent and substantial endangerment to
         public health or welfare or the environment within the
         meaning of Section 106(a) of CERCLA, 42 U.S.C.
         § 9606(a).” Id. at 13–14 (stating also that the conditions
         “constitute a threat to public health or welfare or the
         environment”). The EPA issued a “time critical Action
         Memorandum on December 13, 2006 for Pond 16S to remove
         and treat phosphine and other gases at levels of concern . . . .”
          Id. at 12–13.

             Dr. Peter Orris testified before the Tribal Court of
         Appeals that he “absolutely” agreed with the EPA’s findings
         and conclusions in the 2006 UAO. He testified that the
         phosphine gas was “both acutely and chronically dangerous
         to people in the area or downstream, if you will, or
         downwind.” “Phosphine gas [is a] close cousin to the
         phosgene gas used in World War I . . . that gassed all the
         soldiers, so that a high dose short-term exposure can kill
         people. . . . This is pretty catastrophic stuff.”

             The EPA reported in its 2010 UAO that “[p]hosphine gas
         ha[d] been detected in and around TMPs and in ambient air
         at a number of the RCRA Ponds.” 2010 UAO at 9. In late
         2009, FMC detected phosphine levels above 1 ppm near Pond
         15S, triggering alarms downwind and requiring evacuations
         on November 2, 23, and 27, and on December 22. Id. at 11.
         In December 2009 to April 2010, FMC detected
         concentrations of phosphine gas as high as 23,000 ppm inside
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 43
                                                               43 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                43

         a lift station associated with Pond 15S. Id. Daily monitoring
         from February to April 2010 measured phosphine gas in
         “ambient air,” at breathing zone height, ranging from 0 to at
         least 20 ppm. Id. at 12. The actual concentrations may have
         been much higher. The EPA reported, “[O]n numerous
         occasions the monitors [] ‘pegged out’ at 20 ppm,” the upper
         detection limit for FMC’s monitors, “indicating some
         unknown concentration higher than 20 ppm.” Id. Another
         phosphine survey on April 30, 2010, “provided phosphine
         readings that averaged 300 ppm” in another area of the pond.
         Id.

             FMC first reported the issues with Pond 15S to the EPA
         in a letter dated April 14, 2010. Id. at 11. In response to an
         EPA request for information, FMC sent the EPA monitoring
         data from all the RCRA ponds on April 26, 2010. Id. at 12.
         The data indicated that phosphine concentrations in the
         ambient air around two more ponds—one capped and one
         uncapped—were at or near the upper detection limit for
         FMC’s monitors. Id. (Ponds 8E and 17); see id. at 8 for a list
         of capped and uncapped RCRA ponds.

             On June 1, 2010, shortly before the EPA’s release of its
         2010 UAO, Dr. Kai Elgethun of the Idaho Department of
         Health and Welfare wrote: “We conclude that the phosphine
         gas being released from Pond 15S is an urgent public health
         hazard to the health of people breathing the air in the
         proximity of Pond 15S . . . .” Letter from Idaho Dep’t of
         Health and Welfare at 1. Pond 15S is approximately
         400 meters south of a road and 600 meters south of an
         interstate highway that crosses the Reservation. Id. at 3.

             The EPA wrote in the 2010 UAO: “Action is necessary to
         protect receptors from inhalation of phosphine at RCRA
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 44
                                                               44 of
                                                                  of 56
                                                                     56




         44      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         Ponds, and to minimize the risk of fire and explosion from
         high concentrations of phosphine gas at the RCRA Ponds.”
         2010 UAO at 14. “Receptors,” in the jargon of the EPA, are
         individuals who may be exposed to phosphine gas. The EPA
         wrote that “receptors” included individuals “at or near the
         facility boundaries,” such as railroad and power company
         workers, bicyclists and pedestrians on “old Highway 30,” and
         “members of the Shoshone-Bannock Tribes.” Id. at 13. The
         EPA concluded in 2010, as it had in 2006, that the “[h]igh
         concentrations of phosphine accumulating within the [FMC]
         RCRA Ponds and being released” “constitute an imminent
         and substantial endangerment to public health or welfare or
         the environment within the meaning of Section 106(a) of
         CERCLA, 42 U.S.C. § 9606(a).” Id. at 13–15. The EPA
         issued a “time critical removal Action Memorandum on June
         11, 2010, for Ponds 8E, 15S and 17 and the other RCRA
         Ponds, requiring air monitoring and action to remove and
         treat phosphine gas . . . .” Id. at 13.

             David Reisman, a former EPA official who worked at the
         EPA for thirty-six years, including several years at the FMC
         site, testified before the Tribal Court of Appeals that the
         threat of phosphine gas being released from the FMC
         site—both onsite and offsite—is “always there.” Reisman
         testified that when he visited the FMC site and walked on the
         caps on the RCRA ponds he observed visually that “they
         were not well maintained.” He testified further, “I think the
         data bears out that there is moisture and air getting under the
         cap, and mixing with the waste stream in one fashion or
         another.” Reisman noted that some phosphine gas is already
         escaping because of the nature of the evapotranspiration cap.
         He testified that at a landfill site near Las Vegas, repeated
         downpours of rain had caused part of an evapotranspiration
         cap to slide off the landfill, exposing the waste. If the caps at
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 45
                                                               45 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 45

         the FMC site were to similarly crack or slide off, Reisman
         testified, massive clouds of phosphine gas at lethal exposure
         levels would be released.

             Reisman testified that proper monitoring to detect releases
         of phosphine gas was not being done at the FMC site.
         According to Reisman, monitoring remained “a big question
         mark” under the 2012 IRODA. See also Testimony of Rob
         Hartman, Vice President of FMC Idaho (discussing how a
         monitoring plan for phosphine gas “has not been developed”).
         Reisman testified that FMC does not have an early warning
         system in place, stating that he “hope[d] that all parties would
         look into some early warning system in case some of the
         catastrophic events would occur.” Another expert witness
         described the monitoring at the FMC site as “completely
         inadequate.”

             The record establishes that FMC’s RCRA ponds on the
         Reservation continue to generate lethal amounts of phosphine
         gas that accumulate beneath the pond covers. As the district
         court wrote, this phosphine gas “pose[s] a constant and
         deadly threat to the Tribes” and “a real risk of catastrophic
         consequences should containment fail.” FMC Corp. v.
         Tribes, 2017 WL 4322393 at *11.

                            iii. FMC’s Arguments

            FMC makes two arguments in its brief against jurisdiction
         under the second Montana exception. Both arguments fail.

            First, FMC argues that the hazardous waste on its site is
         contained, is “actively monitored by FMC and EPA,” and
         poses little danger to the Tribes. FMC writes, “The record
         does not remotely support jurisdiction under the second
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 46
                                                               46 of
                                                                  of 56
                                                                     56




         46     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         Montana exception.” FMC’s argument fails to take into
         account what is actually in the record.

            The hazardous waste at the FMC site constitutes a serious
         and continuous threat. The district court summarized:

                [T]he EPA has taken substantial steps to
                contain the toxic waste and prevent harm. But
                the threat remains. . . . Because the EPA
                intends to leave the waste on the site
                indefinitely, and because the waste’s toxicity
                has such a long life—decades if not
                longer—there is a real risk that no matter how
                well its containment system is designed, the
                system may fail. . . . EPA reports demonstrate
                that the waste sites are not reservoirs of
                passive liquid that can be contained with a
                simple dam.         Instead, these sites are
                generating lethal gases that accumulate under
                pressure beneath the pond covers. In other
                words, they pose a constant and deadly threat
                to the Tribes, a real risk of catastrophic
                consequences should containment fail. And
                despite the best efforts of the EPA, there have
                releases of these toxic gases. . . . This
                dangerous threat can only be contained, not
                removed or treated. . . . It is so toxic that there
                is no safe way to remove it, ensuring that it
                will remain on the Reservation for decades.

         FMC Corp. v. Tribes, 2017 WL 4322393 at *10–11.

            Second, FMC argues that our decision in Evans v.
         Shoshone-Bannock Land Use Policy Comm’n, 736 F.3d 1298
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 47
                                                               47 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 47

         (9th Cir. 2013), compels the conclusion that the Tribes lack
         jurisdiction. Evans is light years away from the case before
         us. In Evans, we held that the Tribes’ Land Use Policy
         Commission did not have jurisdiction under the second
         Montana exception to require a nonmember to obtain tribal
         permits for the construction of a single-family home. We
         held that the Tribes had not established that the construction
         of one single-family home on fee land in an area of the
         Reservation that already “contain[ed] many residential
         properties owned and inhabited by nonmembers”—unlike the
         area in Brendale v. Confederated Tribes & Bands of Yakima
         Indian Nation, 492 U.S. 408 (1989), which was closed to the
         general public—threatened or had some direct effect on the
         political integrity, economic security, or the health or welfare
         of the Tribes. Id. at 1303–06. In stark contrast to Evans, the
         threats from the FMC site, as Dr. Orris testified, “are not
         minimal annoyances. They are the threat of catastrophic
         health reactions, including death.”

                                   iv. Nexus

             The district court held that due to the extensive
         contamination at the FMC site, the Tribes had established
         jurisdiction under the second Montana exception. However,
         as a matter of comity, the court refused to enforce the
         judgment of the Tribal Court of Appeals under the second
         exception. In the view of the court, the Tribes had failed to
         sufficiently explain the connection between the $1.5 million
         annual permit fee and the threat posed by the hazardous
         waste. Citing Wilson v. Marchington, 127 F.3d 805 (9th Cir.
         1997), the court wrote:

                 Having jurisdiction under the second Montana
                 exception, the Tribes are authorized to assess
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 48
                                                               48 of
                                                                  of 56
                                                                     56




         48     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                a permit fee that has some nexus to the costs
                of supplementing the EPA’s program to fully
                protect the health and safety of Tribal
                members.      Yet the Tribes have never
                explained why an annual fee of $1.5 million is
                necessary to provide that supplemental
                protection.

         FMC Corp. v. Tribes, 2017 WL 4322393 at *12.

             The district court was mistaken in holding that the Tribes
         had jurisdiction under the second Montana exception and, at
         the same time, holding that the Tribal Court of Appeals’
         judgment was not entitled to comity. The nexus question is
         part of the jurisdictional question. Once jurisdiction is
         established, lack of nexus is not a ground for denying comity
         under Marchington.

             We take it as a given that there must be some nexus
         between a basis for jurisdiction under Montana and a tribal
         action taken in the exercise of that jurisdiction. For example,
         if the Tribes had insisted under the second Montana
         exception that FMC disinvest from its businesses in China,
         such insistence would have been an unreasonable exercise of
         jurisdiction. However, there is nothing in Montana requiring
         that nexus be narrowly defined. There is nothing, for
         example, requiring the Tribes to show that the $1.5 million
         annual use permit fee be spent on supplemental measures,
         beyond those now being taken by the EPA, to protect against
         hazards posed by FMC’s hazardous waste. There is evidence
         in the record suggesting that the Tribes have spent
         approximately $1.5 million annually on measures to monitor
         and mitigate the dangers posed by FMC’s hazardous waste,
         and indeed that the Tribes might spend more if funds were
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 49
                                                               49 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                49

         available. But we need not rely on that evidence alone to find
         nexus.

             A more-than-sufficient nexus may be shown by
         comparing fees charged on the open market for hazardous
         waste storage, on the one hand, to the $1.5 million annual fee
         charged by the Tribes, on the other. FMC’s own evidence in
         the Tribal Court of Appeals showed that as of 1995,
         commercial hazardous waste disposal facilities charged
         between $50 and $250 per ton for bulk disposal (the type of
         materials typically disposed of at FMC’s facility). Given the
         extreme danger posed by FMC’s hazardous waste, it is an
         open question whether anyone could be persuaded to accept
         its waste at any price. But assuming that someone would be
         willing to accept FMC’s hazardous waste, and using a
         midrange fee of $150 per ton, the one-time fee for disposing
         of FMC’s 22 million tons of hazardous waste would be
         $3.3 billion. Compared to $3.3 billion, an annual fee of
         $1.5 million is an extraordinary bargain.

             Although we conclude that the Tribes can establish nexus
         in this case by showing that they charge less than the open
         market fee for comparable activity, we do not mean thereby
         to suggest that a tribe in some circumstances might not be
         able to charge substantially more than an open market fee, or
         might not be able to forbid waste storage or other activities
         entirely. We need not hypothesize cases not before us. It is
         enough for current purposes to show that there is a more-
         than-sufficient nexus between the storage of FMC’s highly
         dangerous—potentially catastrophically dangerous—waste
         and the $1.5 million annual use permit fee to warrant the
         assessment of that fee under Montana’s second exception.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 50
                                                               50 of
                                                                  of 56
                                                                     56




         50      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

                         2. Adjudicatory Jurisdiction

              A tribe’s adjudicatory jurisdiction over nonmembers may
         not exceed its regulatory jurisdiction. Strate, 520 U.S. at 453;
         Water Wheel, 642 F.3d at 814 (noting that the Supreme Court
         has “articulated the general rule that a tribe’s adjudicative
         jurisdiction may not exceed its regulatory jurisdiction”).
         However, the Supreme Court has never decided whether a
         Tribe’s adjudicatory jurisdiction is necessarily as extensive as
         its regulatory jurisdiction. See Water Wheel, 642 F.3d at 816.
         Where as here, we hold that the Tribes had regulatory
         jurisdiction, we are thus presented with the question of
         whether they also had adjudicatory jurisdiction.

             The Court has held that “where tribes possess authority to
         regulate the activities of nonmembers, ‘civil jurisdiction over
         disputes arising out of such activities presumptively lies in
         the tribal courts.’” Strate, 520 U.S. at 453 (citation omitted);
         see also Iowa Mut. Ins. Co., 480 U.S. at 18 (“Tribal authority
         over the activities of non-Indians on reservation lands is an
         important part of tribal sovereignty. Civil jurisdiction over
         such activities presumptively lies in the tribal courts unless
         affirmatively limited by a specific treaty provision or federal
         statute.” (internal citations omitted)); Knighton, 922 F.3d
         at 906 (discussing the same); Water Wheel, 642 F.3d at 814
         (discussing the same). In two recent cases—both involving
         nonmember conduct on tribal land—we have held that tribes
         had adjudicatory jurisdiction. See Knighton, 922 F.3d at
         906–07; Water Wheel, 642 F.3d at 814–16. In both cases, we
         based our holding on the existence of regulatory jurisdiction,
         the nature of the tribal sovereign interests, long-standing
         principles of Indian law, and congressional interest in tribal
         self-government. Based on those same factors, we conclude
         that the Shoshone-Bannock Tribal Court of Appeals had
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 51
                                                               51 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 51

         adjudicatory jurisdiction over the Tribes’ claims in this case.
         See Knighton, 922 F.3d at 907 (concluding the same); Water
         Wheel, 642 F.3d at 816 (concluding the same). As we stated
         in Water Wheel, “Any other conclusion would impermissibly
         interfere with the tribe’s inherent sovereignty, contradict
         long-standing principles the Supreme Court has repeatedly
         recognized, and conflict with Congress’s interest in
         promoting tribal self-government.” 642 F.3d at 816.

                                B. Due Process

             We held in Wilson v. Marchington that a federal court
         must “reject a tribal judgment if the defendant was not
         afforded due process of law.” 127 F.3d at 811. “Due
         process, as that term is employed in comity, . . . [requires]
         that there has been opportunity for a full and fair trial before
         an impartial tribunal that conducts the trial upon regular
         proceedings after proper service or voluntary appearance of
         the defendant, and that there is no showing of prejudice in the
         tribal court or in the system of governing laws.” Id. Comity,
         however, “does not require that a tribe utilize judicial
         procedures identical to those used in the United States
         Courts.” Id. We must “be careful to respect tribal
         jurisprudence” as well as tribes’ customs and traditions. Id.
         “Extending comity to tribal judgments is not an invitation for
         [us] to exercise unnecessary judicial paternalism in
         derogation of tribal self-governance.” Id. “However, the
         tribal court proceedings must afford the defendant the basic
         tenets of due process or the judgment will not be recognized
         by the United States.” Id. FMC argues it was denied due
         process. We disagree.

            FMC’s primary argument is that two judges on the Tribal
         Court of Appeals—Judges Gabourie and Pearson—were not
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 52
                                                               52 of
                                                                  of 56
                                                                     56




         52     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         impartial. In support of its argument, FMC cites the judges’
         remarks at the conference sponsored by the University of
         Idaho College of Law. FMC’s argument fails for two
         reasons.

             First, Judges Gabourie and Pearson did not make any
         statements at the conference indicating bias against FMC. At
         several points in their remarks, both judges emphasized the
         importance of impartiality. Transcript of Tribal Courts:
         Jurisdiction and Best Practices (“Transcript”) at 9 and 19
         (stating “every court has—should be impartial”; “a good
         opinion comes [from] both sides, both parties. Because both
         parties rely on a good opinion, strong opinion.”; you “need to
         make sure that you do the job right”). Although Judges
         Gabourie and Pearson criticized various Supreme Court
         opinions, including Montana, disagreement with an opinion
         of the Supreme Court does not indicate that judges cannot
         faithfully apply that opinion to the case before them. If such
         were the case, federal and state judges would need to recuse
         themselves with some frequency. See, e.g., Republican Party
         of Minn. v. White, 536 U.S. 765, 779 (2002) (“[J]udges often
         state their views on disputed legal issues outside the context
         of adjudication—in classes that they conduct, and in books
         and speeches.”); In re Complaint of Judicial Misconduct,
         632 F.3d 1289, 1289 (9th Cir. 2011) (“The Code of Conduct
         encourages judges to ‘speak, write, lecture, teach, and
         participate in other activities concerning the law, the legal
         system, and the administration of justice.’ Engaging in such
         law-related activities—including speeches that comment on
         current events and legal developments—is permitted not only
         because judges are citizens, but because they are particularly
         knowledgeable on such topics.” (internal citations omitted));
         In re Charges of Judicial Misconduct, 769 F.3d 762, 785
         (D.C. Cir. 2014) (“[C]riticizing the [Supreme] Court does not
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 53
                                                               53 of
                                                                  of 56
                                                                     56




                FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 53

         constitute judicial misconduct. . . . It would be all but
         impossible for a judge to urge changes in the course of the
         law, or even to comment on substantive legal issues, without
         being able to reference and criticize decisions of the Supreme
         Court. Not surprisingly, then, there is a long tradition of
         lower court judges criticizing the Court on issues of
         constitutional law [and other areas].”).

             Judge Pearson did mention at one point that she had a
         “big case” that she believed was “going to go up,” and that
         she was saying prayers, reading cases, and trying to do the
         history. However, she said nothing about the merits of the
         case. Cf. In re Charges of Judicial Misconduct, 769 F.3d
         at 787–88 (“[N]otwithstanding the general prohibition on
         commenting on the merits of pending or impending matters,
         the Code contains an exception for offering such comments
         in the context of ‘scholarly presentations made for purposes
         of legal education.’” (citing Canon 3A(6) of the Judicial-
         Conduct Rules)).

             Second, to the degree Judges Gabourie and Pearson’s
         remarks may be thought to have indicated bias against FMC,
         a reconstituted panel of judges considered the prior rulings of
         the Tribal Court of Appeals. The reconstituted panel revised
         one aspect of the court’s prior decision and affirmed the
         others. A differently reconstituted panel then handled all
         proceedings going forward, including the hearing on
         jurisdiction under Montana’s second exception. The actions
         of the reconstituted panels eliminated any possible due
         process concerns arising from the remarks of Judges
         Gabourie and Pearson, and from their participation in earlier
         decisions of the Tribal Court of Appeals.
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 54
                                                               54 of
                                                                  of 56
                                                                     56




         54      FMC CORP. V. SHOSHONE-BANNOCK TRIBES

             FMC makes other due process arguments, including that
         the Fort Hall Business Council improperly closed the record;
         that the Tribal Court of Appeals improperly rejected evidence
         from FMC as untimely; that the Tribal Court of Appeals,
         rather than the trial court, held an evidentiary hearing; and
         that the tribal courts are not independent from the Fort Hall
         Business Council. FMC has either waived these arguments
         or they are self-evidently meritless.

              FMC’s due process arguments are based in part on an
         underlying argument that, in FMC’s words, tribal courts
         present “inherent risks . . . for denying nonmembers” due
         process protections. The Supreme Court, our circuit, and our
         sister circuits have repeatedly rejected that and other similar
         arguments. See, e.g., Nat’l Farmers Union Ins. Cos. v. Crow
         Tribe of Indians, 471 U.S. 845, 855–57 (1985) (requiring
         nonmembers to exhaust tribal court remedies and stating that
         exhaustion will “provide other courts with the benefit of
         [tribal court] expertise”); Norton v. Ute Indian Tribe of the
         Uintah & Ouray Reservation, 862 F.3d 1236, 1249–50 (10th
         Cir. 2017) (“We also reject the officers’ arguments that they
         will suffer undue bias and a lack of due process if subjected
         to tribal jurisdiction. The officers offer little support for their
         allegations, which boil down to baseless ‘attacks’ on the
         competence and fairness of the Ute Tribal Court. The
         Supreme Court has already explained that such arguments are
         contrary to federal policy . . . . The Court has also
         ‘repeatedly’ recognized tribal courts ‘as appropriate forums
         for the exclusive adjudication of disputes affecting important
         personal and property interests of both Indians and non-
         Indians.’” (citing Iowa Mut. Ins. Co., 480 U.S. at 19; Santa
         Clara Pueblo, 436 U.S. at 65; Wheeler, 435 U.S. at 332
         (“[T]ribal courts are important mechanisms for protecting
         significant tribal interests.”))).
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 55
                                                               55 of
                                                                  of 56
                                                                     56




                 FMC CORP. V. SHOSHONE-BANNOCK TRIBES                 55

             The Tenth Circuit recently wrote, “Although it is true that
         the Bill of Rights does not itself constrain tribal court
         proceedings, see Talton v. Mayes, 163 U.S. 376, 382–85
         (1896), this does not leave the rights of nonmembers
         unprotected in tribal courts.” Norton, 862 F.3d at 1249. “The
         Indian Civil Rights Act (ICRA), 25 U.S.C. §§ 1301–04,
         expressly provides that no tribe may ‘deny to any person
         within its jurisdiction the equal protection of its laws or
         deprive any person of liberty or property without due process
         of law.’” Id. at 1249–50 (citing 25 U.S.C. § 1302(a)(8)); see
         also Iowa Mut. Ins. Co., 480 U.S. at 19 (noting that ICRA
         “provides non-Indians with various protections against unfair
         treatment in the tribal courts”). “Making good on these due
         process guarantees, nearly five decades of tribal cases
         applying ICRA show that tribal courts protect the rights of
         both member and nonmember litigants in much the same way
         as do federal and state courts.” Norton, 862 F.3d at 1250.
         “[T]ribal courts often provide litigants with due process that
         ‘exceed[s] the protections offered by state and federal
         courts.’” Id. (second alteration in original) (citing Matthew
         L.M. Fletcher, American Indian Tribal Law 325 (2011)).

             “[E]mpirical studies demonstrate that tribal courts are
         even-handed in dispensing justice to nonmembers.” Id.; see,
         e.g., Bethany R. Berger, Justice and the Outsider:
         Jurisdiction Over Nonmembers in Tribal Justice Systems,
         37 Ariz. St. L.J. 1047, 1047, 1051 (2005) (“Navajo appellate
         courts are remarkably balanced in hearing cases involving
         outsiders. . . . The court is both numerically balanced in its
         decisions regarding nonmembers . . . and qualitatively
         balanced, even in areas . . . that might seem particularly prone
         to bias. A less comprehensive review of decisions from other
         tribal court systems reveals a similar effort to decide issues
         fairly, even where it requires ruling against tribal members or
Case:4:14-cv-00489-BLW
Case  17-35840, 11/15/2019, ID: 11500009,
                         Document         DktEntry:
                                    113 Filed       72-1, Page
                                              11/15/19    Page 56
                                                               56 of
                                                                  of 56
                                                                     56




         56     FMC CORP. V. SHOSHONE-BANNOCK TRIBES

         the tribe itself.”); Mark D. Rosen, Multiple Authoritative
         Interpreters of Quasi-Constitutional Federal Law: Of Tribal
         Courts and the Indian Civil Rights Act, 69 Fordham L. Rev.
         479, 578 (2000) (concluding from a study of twelve years of
         decisions from approximately twenty-five tribal courts that
         “tribal courts have [not] succumbed to the temptation to favor
         the insider at the expense of outsiders”).

             Our own experience in reviewing tribal court decisions is
         consistent with the findings of these studies. Tribal courts,
         like all courts (including our own), make mistakes. But,
         contrary to the contention of FMC, tribal courts do not treat
         nonmembers unfairly.

                                  C. Comity

             Because we hold that the Tribes had regulatory and
         adjudicatory jurisdiction under both Montana bases, and that
         FMC was not denied due process, we recognize and enforce
         the Tribal Court of Appeals’ judgments under principles of
         comity. See AT&T Corp. v. Coeur d’Alene Tribe, 295 F.3d
         at 903. The judgment of the Tribal Court of Appeals is
         enforceable under both the first and second Montana
         exceptions. See Wilson v. Marchington, 127 F.3d at 810.

                                  Conclusion

             We hold that the Tribes had regulatory and adjudicatory
         jurisdiction under both Montana exceptions, and that the
         Tribal Court of Appeals did not violate FMC’s right to due
         process. We hold that the judgment of the Tribal Court of
         Appeals is enforceable under principles of comity.

              AFFIRMED.
